MORRIS, Judge.
Upon the record before us, it is clear that there are genuine issues of material fact in regard to the agency of the additional defendant Butler for the corporate defendant, and also with respect to the alleged breach of warranty by the corporate defendant. Summary judgment is proper only where there is no genuine issue as to any material fact and a party is entitled to judgment as a matter of law. G.S. 1A-1, Rule 56(c). Therefore, it was error for the trial judge to enter summary judgment in this case, dismissing the plaintiff’s claim.
The judgment entered is
Reversed.
Judges Campbell and Parker concur.